  8:20-cv-00394-BCB-MDN Doc # 39 Filed: 01/03/21 Page 1 of 2 - Page ID # 210



THE UNITED STATES FEDERAL DISTRICT COURT OF THE DISTRICT OF
NEBRASKA
SUSANNE BECKER,Plaintiff, vs. 8:20cv00394
vs,
Defendants
United States Postal and essigns                     motion for summons
National Association of Letter Carriers and essigns
APWU and essigns
____________________________________________________________________________

Motion to the court and or the clerk for a time and Date from the court for summons to
be issued to the following Defendants according to Rule 4(b):


Mark Dimondstein

President of the APWU

(202) 842-4250
1300 L Street NW
Washington DC 20005


Fedric Rolando President of the NALC
National Association of Letter Carriers
100 Indiana Ave., NW
Washington, DC 20001-2144


Louis Dejoy
475 L'Enfant Plaza SW.,
​Washington​, ​DC​ 20260




                                          Signature signed under FRCP 11(a) Susanne Becker
                                                                        506 west 42 nd street
                                                                        Scottsbluff, NE 69361
                                                               Livingsacrifice70@hotmail.com
8:20-cv-00394-BCB-MDN Doc # 39 Filed: 01/03/21 Page 2 of 2 - Page ID # 211



                                                                308-765-4985
